NUMBERS 13-11-00478-CV,
13-11-00508-CV, &
13-11-00509-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT
OF TEXAS
 
CORPUS CHRISTI – EDINBURG
                                                                                                                             
 
ROGELIO V. CASTELLANOS,                                                 
  Appellant,
 
v.
 
JOSE A. CASAS AND MARIA G. CASAS, 
INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF
THEIR DECEASED CHILD, JAVIER CASAS,                                               Appellees.
                                                                                                                             
 
On appeal from the 93rd
District Court
of Hidalgo County, Texas.
                                                                                                                             
 
MEMORANDUM OPINION
 
Before Chief Justice
Valdez and Justices Rodriguez and Garza
Memorandum Opinion Per
Curiam
 
 
Appellant, Rogelio V.
Castellanos, has appealed three separate orders issued by the trial court in
these three appellate causes.  The parties have now filed an “Agreed Motion to Dismiss the Appeal” in
each of these causes on grounds that the parties have reached an agreement to
settle and compromise their differences.  The parties request that this Court
dismiss the appeals.
The Court, having considered the
documents on file and the “Agreed Motion to Dismiss” in each cause, is of the
opinion that the motions should be and are GRANTED.  See Tex. R. App. P. 42.1(a).  The stay
previously imposed by the Court in these causes is LIFTED.  The appeals are
hereby DISMISSED.  By agreement, each party will bear its own costs.  See
Tex. R. App. P. 42.1(d)
("Absent agreement of the parties, the court will tax costs against the
appellant.").  Having dismissed the appeals at the parties’ request, no
motions for rehearing will be entertained, and our mandates will issue
forthwith.
IT IS SO ORDERED.
 
                                                                        PER
CURIAM
 
Delivered
and filed the
31st
day of August, 2011.